
	

113 S2428 IS: Transparency in Cost of Veterans Care Act of 2014
U.S. Senate
2014-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2428
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2014
			Mr. Leahy introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that the Department of Veterans Affairs provides
			 temporary care in the most cost effective manner when patients are
			 relocated during medical facility construction and renovation projects,
			 and for other purposes.
	
	1.Short titleThis Act may be cited as the Transparency in Cost of Veterans Care Act of 2014.2.Improved accounting of major medical facility construction projects(a)In generalSection 8104(b) of title 38, United States Code, is amended—(1)in paragraph (1), by adding at the end the following new subparagraph:(F)Additional costs of providing hospital care or medical services resulting from temporary
			 displacement of clinical space required  by such construction, alteration,
			 lease, or acquisition.; and(2)by adding at the end the following new paragraph:(7)In the case of a project that results in temporary displacement of clinical space, an analysis of
			 any additional costs of providing hospital care or medical services
			 resulting from such displacement, including additional costs associated
			 with—(A)contracting with a non-Department facility in order to furnish hospital care or medical services;(B)beneficiary travel; and(C)the lease or purchase of a temporary or mobile medical facility..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to requests for funding of major
			 medical facility projects and major medical facility leases submitted to
			 Congress pursuant to section 8104(b) of such title on or after the date of
			 the enactment of this Act.
			
